Citation Nr: 0708456	
Decision Date: 03/21/07    Archive Date: 04/09/07

DOCKET NO.  03-35 229	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder (PTSD).  



REPRESENTATION

Appellant represented by:	Jenny Y. Twyford, Attorney


WITNESS AT HEARING ON APPEAL

Appellant


INTRODUCTION

The veteran had active service from July 1962 to July 1966.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from June 2003 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Petersburg, Florida.  

In September 2005, the veteran testified at a Travel Board 
hearing before the undersigned Veterans Law Judge.  A 
transcript of the hearing is part of the record.  

In January 2006, the Board affirmed the RO's denial of this 
claim.  The appellant appealed this case to the U.S. Court of 
Appeals for Veterans Claims (Court).  In November 2006, the 
VA General Counsel and the appellant's attorney filed a joint 
motion with the Court.  The Court approved the joint motion 
that month, vacating and remanding the Board's decision in 
this case. 

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The joint motion requires the Board to obtain records from 
the Social Security Administration (SSA).  The importance of 
obtaining these records is clear.  See Waddell v. Brown, 5 
Vet. App. 454 (1993); Murinscak v. Derwinski, 2 Vet. App. 363 
(1992).  However, as noted by the joint motion itself, this 
issue was addressed by the undersigned at the veteran's 
hearing in September 2005.  At that time (page seven of the 
transcript), the undersigned asked the veteran the following 
question:

"Any records from Social Security or anything like that, 
that we should be getting?"

The veteran responded in the negative ("No"), indicating 
that he had an appeal pending before the SSA and that no 
final decision has been reached. 

At this time, it is unclear if a final SSA determination has 
been issued.  No statement from the appellant's attorney 
currently indicates that a final SSA decision has been issued 
and the attorney has failed to submit a final decision 
regarding the veteran's claim with SSA.  It has also never 
been indicated that PTSD was the basis for any SSA claim 
filed by the veteran.  Consequently, it appears that the 
joint motion is requesting the Board to obtain a SSA decision 
that may not exist and clearly did not exist at that time the 
Board adjudicated this claim. 

While the duty to assist is neither optional nor 
discretionary (See Littke v. Derwinski, 1 Vet. App. 90, 92 
(1991)), the duty is not always a one-way street; nor is it a 
"blind alley."  Olson v. Principi, 3 Vet. App. 480, 483 
(1992).  "The VA's 'duty' is just what it states, a duty to 
assist, not a duty to prove a claim with the veteran only in 
a passive role."  Gobber v. Derwinski, 2 Vet. App. 470, 472 
(1992) (citations omitted).  See also Counts v. Brown, 6 Vet. 
App. 474, 476 (1994).  The veteran must make every effort to 
assist the RO in obtaining the SSA records.

The Court's order must be obeyed.  Accordingly, the case is 
REMANDED for the following action:

1.  The RO should provide the veteran 
with VCAA notice that complies with the 
recent Court decision in Dingess v. 
Nicholson, 19 Vet. App. 473 (2006).  
Specifically, this notice must inform 
the veteran that a disability rating 
and an effective date for the award of 
benefits will be assigned if service 
connection is awarded, and also must 
include an explanation as to the type 
of evidence that is needed to establish 
both a disability rating and an 
effective date.   

2.  The RO should make an effort to 
obtain from the SSA a copy of any 
disability determination it has made for 
the veteran and a copy of the record upon 
which any such award was based.  The RO 
should invite the attention of the Social 
Security Administration to 38 U.S.C.A. 
§ 5106.  If SSA records are obtained, 
these should be associated with the 
veteran's claims folder.  If not, the 
steps taken to obtain these records and 
the response of the SSA should be made 
part of the record in the claims folder.  

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).


_________________________________________________
JOHN J. CROWLEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).



